Citation Nr: 0733250	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-06 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on February 4, 2004 at Health First 
Palm Bay Community Hospital.


REPRESENTATION

Appellant represented by:	Robert C. McClain, Attorney


ATTORNEY FOR THE BOARD

J. Parker, Counsel





INTRODUCTION

The veteran served on active duty from April 1977 to October 
1977.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Tampa Florida, which 
denied entitlement to payment or reimbursement for 
unauthorized medical expenses incurred on February 4, 2004 at 
Health First Palm Bay Community Hospital.  The VA Regional 
Office (RO) in St. Petersburg, Florida, currently has 
jurisdiction over the veteran's medical file.

Through his attorney, by letter dated June 3, 2007 and before 
the scheduled hearing date, the veteran withdrew his previous 
request for a personal hearing that was to be held before a 
Veterans Law Judge in St. Petersburg, Florida ("Travel 
Board" hearing).    


FINDING OF FACT

1.  On February 4, 2004 at the Health First Palm Bay 
Community Hospital, emergency services were provided to the 
veteran in a hospital emergency department.

2.  A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment on February 4, 2004 would have been 
hazardous to the veteran's life or health.

3.  The evidence for and against the claim is in relative 
equipoise on the question of whether on February 4, 2004 a VA 
or other Federal facility was feasibly available.

4.  The evidence for and against the claim is in relative 
equipoise on the question of whether the medical care 
provided at the Health First Palm Bay Community Hospital on 
February 4, 2004 was for a medical emergency; and the care 
rendered was part of the initial emergency evaluation and 
treatment. 

5.  The veteran was enrolled in the VA health care system at 
the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment.

6.  The veteran is financially liable to the non-VA provider 
of the emergency treatment.

7.  The veteran has no health insurance coverage for payment 
or reimbursement for the emergency treatment. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for payment or reimbursement of 
unauthorized medical expenses incurred at Health First Palm 
Bay Community Hospital on February 4, 2004 have been met.  
38 U.S.C.A. §§ 1725, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 
38 C.F.R. §§ 3.102, 3.159, 17.1000-17.1003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with this issue because of the 
favorable nature of the Board's decision.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Reimbursement or Payment for Medical Services

To be eligible for reimbursement under these provisions, the 
treatment must satisfy all of the following conditions:

(1) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;
(2) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health;
 (3) A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson;
 (4) The care beyond the initial emergency evaluation and 
treatment was for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility, with the 
medical emergency lasting only until stabilization of the 
veteran;
(5) The veteran was enrolled in the VA health care system at 
the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment;
(6) The veteran is financially liable to the non-VA provider 
of the emergency treatment;
(7) The veteran has no health insurance coverage for payment 
or reimbursement for the emergency treatment;
(8) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case of an 
accident or work-related injury; and
(9) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728, which applies primarily to emergency treatment 
for a service-connected disability.  
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.

In this case, the evidence of record reflects that the 
veteran was treated at the Health First Palm Bay Community 
Hospital on February 4, 2004.  Because service connection is 
not in effect for any disability, the veteran does not claim, 
and the evidence does show, eligibility for payment or 
reimbursement for unauthorized medical expenses under 
38 U.S.C.A. § 1728 (West 2002 & Supp. 2006).

The veteran, including through his attorney, contends that 
payment or reimbursement for unauthorized medical expenses 
incurred at the Health First Palm Bay Community Hospital on 
February 4, 2004 is warranted because the hospital treatment 
was rendered in a medical emergency that continued through 
the hospitalization.  The veteran contends that he entered 
the Health First Palm Bay Community Hospital on February 4, 
2004 under emergency circumstances following an episode of 
loss of consciousness that prompted others in his company to 
call 911, and emergency medical personnel transported him by 
ambulance to the nearest hospital.  Through his attorney, the 
veteran contends that VA or other federal medical facilities 
were not feasibly available due to geographical proximity and 
the nature of the medical emergency.  

Lay statements dated in March 2005 and submitted on behalf of 
the veteran reflect that on February 4, 2004 the veteran was 
erratic, unstable, experienced dizziness and other physical 
symptoms that included sweating, and passed out (lost 
consciousness); a call to 911 was placed on the veteran's 
behalf; attempts were made to help the veteran regain 
consciousness; and paramedics arrived to transport the 
veteran to the hospital by ambulance.  The evidence of record 
shows that the nearest hospital, the Health First Palm Bay 
Community Hospital, was approximately two miles from where 
the veteran was located, while the VA clinic was located 
about 25 miles away. 

A hospitalization discharge summary from the Health First 
Palm Bay Community Hospital reflects that on February 4, 2004 
the veteran was admitted to the hospital with complaints of 
dizziness and weakness, he arrived by ambulance and on a 
stretcher, and the level of care required was considered by 
the emergency medical personnel to be urgent.    

After a review of the evidence, the Board finds that the 
evidence for and against the claim is in relative equipoise 
on the question of whether the medical care provided at the 
Health First Palm Bay Community Hospital on February 4, 2004 
was for a medical emergency.  Notably, there is no competent 
medical evidence of record, including no medical opinion 
evidence, to the effect that the condition for which the 
veteran was treated was not under emergency circumstances.  
Although the hospital discharge diagnosis was simply 
"dizziness," the evidence of record shows that the veteran 
experienced various physical symptoms and unconsciousness; 
that the symptoms and unconsciousness were sufficient to 
prompt two reasonably prudent lay persons to call 911; and 
the emergency medical personnel apparently concurred that 
transportation for medical treatment at a hospital was 
warranted.  The hospital discharge report indicated the 
veteran's condition required "urgent" medical care.  
Resolving reasonable doubt on this question, the Board finds 
that the medical care provided at the Health First Palm Bay 
Community Hospital on February 4, 2004 was for a medical 
emergency. 

The Board also finds that the evidence for and against the 
claim is in relative equipoise on the question of whether a 
VA or other Federal facility was feasibly available on 
February 4, 2004.  The Health First Palm Bay Community 
Hospital was about 2 miles away, whereas a VA medical 
facility was about 25 miles away.  There is no VA opinion or 
statement of record about feasibility of VA medical facility, 
including no VA Hospital Report of Contact or other evidence 
to support a bare conclusion that VA facilities were 
reasonably available on February 4, 2004.  The only evidence 
that is available shows that the appropriate action for a 
veteran in a perceived emergency situation to take is to call 
911.  In this case, the evidence does not show that when the 
medical personnel arrived on February 4, 2004 the veteran was 
in any position to advise medical personnel that he was a 
veteran or to request them to transport him to a VA medical 
facility.  The veteran had just experienced unconsciousness, 
and may have still been unconscious when emergency personnel 
arrived and transported him to the hospital.  Resolving 
reasonable doubt on this question, the Board finds that on 
February 4, 2004 a VA or other Federal medical facility was 
not feasibly available.

The evidence otherwise establishes that the emergency 
services on February 4, 2004 at the Health First Palm Bay 
Community Hospital were provided in a hospital emergency 
department; a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
for the initial evaluation and treatment would have been 
hazardous to life or health; a VA or other Federal facility 
was not feasibly available on February 4, 2004, and an 
attempt to use them beforehand would not have been considered 
reasonable by a prudent layperson; the care rendered to the 
veteran on February 4, 2004 was part of the initial emergency 
evaluation and treatment; the veteran was enrolled in the VA 
health care system at the time the emergency treatment was 
furnished; the veteran is financially liable to the non-VA 
provider of the emergency treatment; and the veteran has no 
health insurance coverage for payment or reimbursement for 
the emergency treatment.  
38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1002.

The additional provisions that pertain to the veteran having 
to unsuccessfully exhausted claims reasonably available 
against a third party in the case of an accident or work-
related injury, and eligibility for reimbursement under 38 
U.S.C.A. § 1728, which applies primarily to emergency 
treatment for a service-connected disability, are not 
applicable in this veteran's case.  38 U.S.C.A. § 1725; 38 
C.F.R. §§ 17.1000-1002.   


For these reasons, and with the resolution of reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for payment or reimbursement of unauthorized medical 
expenses incurred at Health First Palm Bay Community Hospital 
on February 4, 2004 have been met.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.   


ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred at Health First Palm Bay Community Hospital on 
February 4, 2004 is granted. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


